MEMORANDUM **
California state prisoner Sean M. Hollins appeals the district court’s order dismissing his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the dismissal of a § 2254 petition, Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we affirm.
Appellant contends that the district court erred in failing to warn him that the statute of limitations would expire soon, and that he could amend his habeas petition and request the court to hold it in abeyance while he attempted to exhaust his additional claim. This contention is foreclosed by Pliler v. Ford, 542 U.S. 225, 124 S.Ct. 2441, 2447, 159 L.Ed.2d 338 (2004). Accordingly, there was no error.
Appellant also contends that the district court erred in failing to conduct further inquiry into his equitable tolling claims. However, appellant has failed to show any extraordinary circumstances beyond his control that rendered it impossible to file a timely habeas petition. See Miles, 187 F.3d at 1107.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.